1                                              U.S. MAGISTRATE JUDGE MARY ALICE THEILER
2

3

4

5

6

7

8

9
10

12
                                    UNITED STATES DISTRICT COURT
13                                 WESTERN DISTRICT OF WASHINGTON
                                          TACOMA DIVISION
14

15

16

17   BRANDY B.,                                         Civil No. 3:18-cv-05991-MAT

18                    Plaintiff,
19
               vs.
20                                                      ORDER OF REMAND
     COMMISSIONER OF SOCIAL SECURITY,
21
               Defendant.
22

23             Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

24   case be REVERSED and REMANDED for further administrative proceedings pursuant to

25   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will first consider whether
26   it is able to issue a decision. If the Appeals Council is unable to issue a decision, the Appeals
27
     Council will remand to an Administrative Law Judge to obtain additional evidence from a
28
      Page 1     ORDER OF REMAND [3:18-cv-05991-MAT]                  Office of the General Counsel
                                                                      701 Fifth Avenue, Suite 2900 M/S 221A
                                                                      Seattle, Washington 98104-7075
                                                                      Telephone: (206) 615-3858
1    medical expert; further consider whether Plaintiff’s impairments met or equaled a Listing,
2    including Listing 11.03; reconsider Plaintiff’s residual functional capacity, in light of the updated
3
     record; and issue a new decision.
4
               Upon proper application, the Court will consider whether reasonable attorney fees should
5
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
6

7              DATED this 19th day of August, 2019.

8

9                                                          A
                                                           Mary Alice Theiler
10                                                         United States Magistrate Judge
12

13

14

15

16
     Presented by:
17
     s/ Lisa Goldoftas
18   LISA GOLDOFTAS
     Special Assistant U.S. Attorney
19   Office of the General Counsel
     Social Security Administration
20
     701 Fifth Avenue, Suite 2900 M/S 221A
21   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
22   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
23

24

25

26

27

28
      Page 2     ORDER OF REMAND [3:18-cv-05991-MAT]                  Office of the General Counsel
                                                                      701 Fifth Avenue, Suite 2900 M/S 221A
                                                                      Seattle, Washington 98104-7075
                                                                      Telephone: (206) 615-3858
